Exhibit 10.14

 

EXECUTION

AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Master Repurchase Agreement, dated as of October 28, 2019
(this “Amendment”), by and among BANK OF AMERICA, N.A. (“Administrative Agent”,
and together with Capital One, National Association and The Bank of New York
Mellon, the “Buyers”), PENNYMAC LOAN SERVICES, LLC (the “Seller”) and PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC (the “Guarantor”).

RECITALS

Administrative Agent, Buyers, Seller and Guarantor are parties to that certain
Amended and Restated Master Repurchase Agreement, dated as of October 29, 2018
 (as amended, restated, supplemented or otherwise modified from time to time,
the “Existing Master Repurchase Agreement”; and as further amended by this
Amendment, the “Master Repurchase Agreement”).  The Guarantor is a party to that
certain Guaranty, dated as of October 29, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), made by
Guarantor in favor of Administrative Agent on behalf of Buyers.

Administrative Agent, Buyers, Seller and Guarantor have agreed, subject to the
terms and conditions of this Amendment, that the Existing Master Repurchase
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Master Repurchase Agreement.  As a condition precedent to amending
the Existing Master Repurchase Agreement,  Administrative Agent has required
Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, Administrative Agent, Buyers, Seller and Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Master Repurchase Agreement is hereby amended as follows:

SECTION 1.  Glossary of Defined Terms.  Exhibit A to the Existing Master
Repurchase Agreement is hereby amended by:

1.1       deleting the definition of “Termination Date” in its entirety and
replacing it with the following:

Termination Date: January 27, 2020.

1.2       adding the following definition in its proper alphabetical order.

PFSI: As defined in Section 9.21(3) of this Agreement.

SECTION 2.   Notices.  Section  9.21(3) of the Existing Master Repurchase
Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:

(3) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of PennyMac Financial Services, Inc. (“PFSI”), the
consolidated and consolidating balance sheets of PFSI, which is the parent
entity of the Guarantor, and its consolidated





1




Subsidiaries and the balance sheet of Seller and Guarantor, each as at the end
of such fiscal year and the related consolidated and consolidating statements of
income and the related consolidated statements of retained earnings and of cash
flows for PFSI and its consolidated Subsidiaries, Guarantor and Seller for such
year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an unqualified opinion thereon of independent
certified public accountants of recognized national standing, which opinion and
the scope of audit shall be acceptable to Administrative Agent in its sole and
exclusive discretion, shall have no “going concern” qualification and shall
state that said consolidated and consolidating financial statements or financial
statements, as applicable, fairly present the consolidated and consolidating
financial condition or financial condition, as applicable, and results of
operations of PFSI and its respective consolidated Subsidiaries, Guarantor or
Seller, as applicable, as at the end of, and for, such fiscal year in accordance
with GAAP;

SECTION 3.   Events of Default. Section 11.1(n) of the Existing Master
Repurchase Agreement is hereby amended by deleting such section in its entirety
and replacing it with the following:

(n) Financial Statements.  PFSI’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of PFSI as a “going concern” or a
reference of similar import;

SECTION 4.   Fees and Expenses.  Seller hereby agrees to pay to Administrative
Agent, on demand, any and all reasonable out-of-pocket fees, costs and expenses
(including reasonable fees and expenses of counsel) incurred by Administrative
Agent in connection with the development, preparation and execution of this
Amendment, irrespective of whether any transactions hereunder are executed.

SECTION 5.    Condition Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

5.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent shall have received this Amendment, executed and delivered
by a duly authorized officer of Administrative Agent, Buyers, Seller and
Guarantor.

5.2       Representations and Warranties.  Seller hereby represents and warrants
to the Administrative Agent and Buyers that it is in compliance with all the
terms and provisions set forth in the Principal Agreements on its part to be
observed or performed, and that no Potential Default or Event of Default has
occurred or is continuing, and hereby confirms and reaffirms the representations
and warranties contained in Article 8 of the Existing Master Repurchase
Agreement.

5.3       Commitment Fee. Seller shall have paid to Administrative Agent on
behalf of Buyers in immediately available funds that prorated portion of the
Commitment Fee due and payable on the Amendment Effective Date for the period
commencing on the date hereof and ending on the Termination Date.





2




SECTION 6.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

SECTION 7.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Form (PDF) or by facsimile shall be effective as
delivery of a manually executed original counterpart of this Amendment.

SECTION 8.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 9.   GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

SECTION 10. Reaffirmation of Guaranty.  The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Administrative Agent and Buyers under the
Guaranty shall not be affected as a result of this Amendment, (ii) ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and (iii) acknowledges and agrees that such Guaranty is and shall continue to be
in full force and effect.

[SIGNATURE PAGES FOLLOW]

 

 



3




IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

   /s/ Adam Robitshek

 

 

Name:  Adam Robitshek

 

 

Title:    Vice President

 





Signature Page to Amendment No. 2 to Master Repurchase Agreement (PLS
Syndicated)




 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

   /s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 





Signature Page to Amendment No. 2 to Master Repurchase Agreement (PLS
Syndicated)




 

 

 

 

PRIVATE NATIONAL MORTGAGE
ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

   /s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 





Signature Page to Amendment No. 2 to Master Repurchase Agreement (PLS
Syndicated)




 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION,  
as a Buyer

 

 

 

 

 

By:

/s/ Paul Spiridigliozzi

 

Name:

   Paul Spiridigliozzi

 

Title:

   Managing Director

 





Signature Page to Amendment No. 2 to Master Repurchase Agreement (PLS
Syndicated)




 

 

 

 

THE BANK OF NEW YORK MELLON, as a
Buyer

 

 

 

 

 

By:

/s/ Paul Connolly

 

Name:

  Paul Connolly

 

Title:

  Director

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement (PLS
Syndicated)

